Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 8/4/2021 has been entered. Claims 1-5, 8-13, and 21-29. Claims 1 and 8-10 have been amended, claims 6-7 and 14-20 have been cancelled, and claims 21-29 have been added. Additionally, Applicant’s amendments to the claims have overcome the objections previously set for thin the non-Final Office-Action mailed 5/11/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims being interpreted under 35 U.S.C. 112 are the “means for positioning the secondary heat source” in claims 1, 3, 21, and 28 and the “means for positioning the cooling source” in claims 1, 21-22, and 28. The corresponding structure to the “means for positioning the secondary heat source” can be found in claim 3: “the means for positioning the secondary heat source comprises a galvo-scanner” and is thus being interpreted as a galvo-scanner for examination purposes. The corresponding structure to the “means for positioning the cooling source” can be found in claim 1: “the means for positioning the cooling source comprises a robotic system, wherein the robotic system further comprises a nozzle mounted to a telescoping arm; wherein the telescoping arm is rotatably attached to a carriage; and wherein the carriage is movable about the build along a track” and is thus being interpreted as a robotic system comprising a nozzle mounted to a telescoping arm, a carriage, and a track for examination purposes.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature sensing device” in claims 11 and 12 and “mechanical engagement” in claims 2 and 21.
The corresponding structure to the “temperature sensing device” can be found in claim 12: “the temperature sensing device comprises one of an IR camera, a pyrometer, and a thermocouple” and is thus being interpreted as an IR camera, a pyrometer, or a thermocouple for examination purposes. Applicant’s specification refers to the “mechanical engagement” in paragraph [00022]: “Any source of heating may be used…as well as mechanical engagement to produce friction”. This description, however, fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Both claim 2 and claim 21 recite the limitation “mechanical engagement”. The applicant’s specification, however, does not describe the structure of the mechanical engagement nor how it performs the claimed function recited in the claims, of serving as the secondary heat source. Applicant’s specification merely describes the mechanical engagement as follows: “Any source of heating may be used…as well as mechanical engagement to produce friction” (see paragraph [00022] lines 3-5). Therefore, the mechanical engagement and how it produces friction to serve as the secondary heat source has not been described in the specification in such a way as to reasonably convey to one skilled in the art how the functions of the claims can be achieved.
Claims 2 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 21, the claim limitation “mechanical engagement” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [00022] of applicant’s specification states “Any source of heating may be used…as well as mechanical engagement to produce friction”. Applicant’s specification fails, however, to recite sufficient structure to perform the above described function. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-13, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (US20170136578A1) in view of Myerberg et al. (US20170252820A1), hereinafter Myerberg, Jaffe (US20140054817A1), and Khajepour et al. (US20170102689A1), hereinafter Khajepour.
Regarding claims 1 and 24-26, Yoshimura teaches (Figs. 1 and 7) a temperature control system for controlling the temperature of a build during its fabrication in an additive manufacturing system (three-dimensional deposition device 1), the temperature control system comprising a secondary heat source (heating head 31; [0083] “The heating head 31 heats the base unit 100, the formed layer on the base unit 100, the melted powder P, or the like. As illustrated in FIGS. 1 and 7, the heating head 31 is disposed adjacent to the deposition head 12 and selectively heats an upstream part (a part before processed) of an area to be processed by the deposition head 12 or a downstream part (a part after processed) of an area to be processed by the deposition head 12 thereof.”) separate from any heat source (deposition head 12) associated with the additive manufacturing system ([0069] “The deposition head 12 injects a powder material toward the base unit 100 , irradiates the powder material injected onto the base unit with a laser beam to melt the powder, and solidifies the melted powder on the base unit 100 to form a formed layer.” As seen in FIG. 7 the secondary heat source, heating head 31, is separate from heat source associated with the additive manufacturing system, deposition head 12); and a means for positioning (heating position adjustment mechanism 504) the secondary heat source The heating head 31 includes a light source unit 502 and a heating position adjustment mechanism 504”). 
Yoshimura does not teach a cooling source, means for positioning the cooling source relative to the build, a melt pool sensor configured to provide information regarding temperature of a melt pool of the build, that the means for positioning the cooling source comprises a robotic system, that the robotic system further comprises a nozzle mounted to a telescoping arm, wherein the telescoping arm is rotatably attached to a carriage, and wherein the carriage is movable about the build along a track.
Myerberg teaches (Fig. 1) an additive manufacturing system (system 100) comprising a cooling source (nozzle 110) ([0078]), means for positioning (robotics 108) the cooling source relative to the build (object 112) comprising a robotic system, and that the robotic system comprises a nozzle (110) ([0073]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yoshimura to incorporate the teachings of Myerberg to include a cooling source, means for positioning the cooling source relative to the build comprising a robotic system, and that the robotic system comprises a nozzle. Doing so facilitates extended bridging, larger overhangs, or other structures that might otherwise require support structures during fabrication ([0078]).
Jaffe further teaches (Fig. 1) a three-dimensional printing device (device 100) comprising a robotic system, the robotic system further comprising a nozzle (extruder assembly 130) mounted to a telescoping arm (beam 120 and I-beam 125) ([0029]), wherein the telescoping arm (120 and 125) is rotatably attached to a carriage (climber 115) ([0022]-[0023]; [0027]-[0028]), and wherein the carriage (115) is movable about the build along a track (column 110) ([0025]). Jaffe teaches the robotic system as described above as it enables a build volume range greater than the size of the printer itself ([0021]).
One of ordinary skill in the art, and therefore one of ordinary creativity, would have recognized that applying the robotic system as described by Jaffe to the robotic system of Myerberg would have 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Yoshimura and Myerberg to incorporate the teachings of Jaffe to include that the nozzle is mounted to a telescoping arm, wherein the telescoping arm is rotatably attached to a carriage, and wherein the carriage is movable about the build along a track. 
Khajepour further teaches (Fig. 1) an additive manufacturing system (system 100) comprising a melt pool sensor (thermal monitoring system/camera module 7) configured to provide information regarding temperature of a melt pool of the build ([0121]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Yoshimura, Myerberg, and Jaffe to incorporate the teachings of Khajepour to include a melt pool sensor configured to provide information regarding temperature of a melt pool of the build. Doing so enables real-time monitoring of the microstructural and geometrical properties of the object being manufactured ([0004]).
Regarding claim 2, Yoshimura further teaches (Fig. 7) that the secondary heat source (heating head 1) comprises a laser beam (laser beam 162) ([0083] “The heating head 31 heats the base unit 100 , the formed layer, the melted powder P (a molten body A), the solid body B, and the like by emitting a laser beam 162 thereto.”).
Regarding claim 3, Yoshimura further teaches (Fig. 8) that the secondary heat source (heating head 1) is a laser beam (laser beam 162) and the means for positioning the secondary heat source (heating position adjustment mechanism 504) comprises a galvo-scanner (galvano mirror 514) ([0087] “The heating position adjustment mechanism 504 includes a mirror 512 and a galvano mirror 514 . The heating position adjustment mechanism 504 irradiates an area 532 of the base unit 100 with the laser beam by reflecting the laser beam 162 output from the light source unit 502 through the mirror 512 and reflecting the laser beam through the galvano mirror 514 so that a direction is changed…The heating position adjustment mechanism 504 can perform a laser beam scanning operation by rotating the mirror 520 at a predetermined speed pattern in the galvano mirror 514.”).
Regarding claim 4, the combination of Yoshimura, Myerberg, Jaffe, and Khajepour teaches all of the elements of the current invention as claimed above.
Myerberg further teaches that the cooling source cools the build via material auxiliary to the build ([0078]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Yoshimura, Myerberg, Jaffe, and Khajepour to further incorporate the teachings of Myerberg to include that the cooling source cools the build via material auxiliary to the build. . Doing so facilitates extended bridging, larger overhangs, or other structures that might otherwise require support structures during fabrication ([0078]).
Regarding claim 8 and 29, the combination of Yoshimura, Myerberg, Jaffe, and Khajepour teaches all of the elements of the current invention as claimed above.
Myberberg further teaches (Fig. 1) a heating and/or cooling active base plate (114) applied to a substrate (([0086] “The build plate 114 may include a temperature control system for maintaining or adjusting a temperature of at least a portion of the build plate 114. The temperature control system may be wholly or partially embedded within the build plate 114. The temperature control system may include without limitation one or more of a heater, coolant, a fan, a blower, or the like.”) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Yoshimura, Myerberg, Jaffe, and Khajepour to further incorporate the teachings of Myerberg to include a heating and/or cooling active base plate applied to a substrate or previously built area of the build. Doing so would improve adhesion and the This may, for example, improve adhesion, prevent thermally induced deformation or failure, and facilitate relaxation of stresses within the fabricated object”).
Regarding claim 9, the combination of Yoshimura, Myerberg, Jaffe, and Khajepour teaches all of the elements of the current invention as claimed above.
Myerberg further teaches (Fig. 1) that the active base plate (114) is configured to vary temperature spatially and temporally ([0086]; [0095]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Yoshimura, Myerberg, Jaffe, and Khajepour to further incorporate the teachings of Myerberg to include that the active base plate is configured to vary temperature spatially and temporally. Doing so improves adhesion, prevent thermally induced deformation or failure, and facilitate relaxation of stresses within the fabricated object ([0084]).
Regarding claim 10, while Yoshimura teaches (Fig. 1) a programmable controller (control device 20) configured to control the secondary heat source (heating head 31) ([0018]  “the control device controls a heating operation of the heating unit in response to a measurement result of the temperature of the surface of the formed layer obtained by the temperature detection unit”), it is silent on the teaching of a programmable controller configured to control the cooling source to conform the temperature of the build to a thermal model.  
Myerberg teaches a programmable controller configured to control the temperature of the build to the thermal model ([0095] “any of the temperature control systems described herein (e.g., …a temperature control system of the build plate 114) may include one or more active devices such as resistive elements that convert electrical current into heat, Peltier effect devices that heat or cool in response to an applied current, or any other thermoelectric heating and/or cooling devices. Thus, the temperature control systems discussed herein may include a heater that provides active heating to the components of the printer 101, a cooling element that provides active cooling to the components of the printer 101, or a combination of these. The temperature control systems may be coupled in a communicating relationship with the control system 118 in order for the control system 118 to controllably impart heat to or remove heat from the components of the printer 101.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yoshimura, Myerberg, Jaffe, and Khajepour to further incorporate the teachings of Myerberg to include a programmable controller configured to control the temperature of the build to the thermal model,. Doing so would enable in-process control of thermal parameters ([0118]).
Regarding claim 11, Yoshimura further teaches (Fig. 1) a temperature sensing device (temperature detection unit 120) for measuring the temperature of the build ([0018] “It is preferable that the three-dimensional deposition device includes a temperature detection unit which detects a temperature and a temperature distribution of a surface of the formed layer” [0059] “The three-dimensional deposition device 1 includes…a temperature detection unit 120”).
Regarding claim 12, the combination of Yoshimura, Myerberg, Jaffe, and Khajepour teaches all of the elements of the current invention as claimed above.
Khajepour further teaches (Fig. 1) that the temperature sensing device (thermal monitoring system 7) comprises either an IR camera or a pyrometer ([0055] “In one embodiment, the thermal monitoring system may be an infrared camera, a combined two-pyrometer setup…”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Yoshimura, Myerberg, Jaffe, and Khajepour to further incorporate the teachings of Khajepour to include that the temperature sensing device comprises one of an IR camera, a pyrometer, and a thermocouple. Doing so would enable the system to obtain thermal readings of the workpiece ([0055] “The system 100 may further include…a thermal monitoring system 7 located proximate the workpiece 1 to obtain images of the workpiece as the TMP process is being performed on the workpiece and to obtain thermal readings, respectively.”).
Regarding claim 13, the combination of Yoshimura, Myerberg, Jaffe, and Khajepour teaches all of the elements of the current invention as claimed above except that the programmable controller is pre-programmed with a dynamic thermal model of a thermal history of the build for each time step.
Myerberg teaches (Fig. 1) that the control system (118) is programed with a dynamic thermal model (digital twin 140) of a thermal history of the fabricated object (112) over time ([0111] “The digital twin 140 may also usefully log a thermal history of the build material 102, e.g., on a voxel-by-voxel or other volumetric basis within the completed object 112. Thus, in one aspect, the digital twin 140 may store a spatial temporal map of thermal history for build material that is incorporated into the object 112… The control system 118 may use this information during fabrication, and may be configured to adjust a thermal parameter of a fused filament fabrication system or the like during fabrication according to the spatial temporal map of thermal history.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Yoshimura and Ng to incorporate the teachings of Myerberg to include that the programmable controller is pre-programmed with a dynamic thermal model of a thermal history of the build for each time step. Doing so enables in-process control of thermal parameters and post-process review and analysis of the fabricated object ([0118] “In one aspect, the one or more sensors 170 may include a sensor system configured to volumetrically monitor a temperature of a build material 102 , that is, to capture temperature at specific locations within a volume of the build material 102 before extrusion, during extrusion, after extrusion, or some combination of these…Using this accumulated information, a thermal history may be created that includes the temperature over time for each voxel of build material within the completed object 112, all of which may be stored in the digital twin 140 described below and used for in-process control of thermal parameters or post-process review and analysis of the object 112.”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Myerberg, Jaffe, and Khajepour, further in view of Fieret et al. (US20170266759A1), hereinafter Fieret.
Regarding claim 5, the combination of Yoshimura, Myerberg, Jaffe, and Khajepour teaches all of the elements of the current invention as claimed above except that the material auxiliary to the build comprises a cryogenic material.
Fieret teaches (Fig. 1) an apparatus for 3D printing (1) comprising a tempering device (12) that injects a cryogenic medium auxiliary to the build into a tempering chamber via a nozzle so that the processing gas and thus the component to be produced in the processing chamber can be cooled ([0076]-[0078] “the tempering device 12 has a heat transfer device or a heat exchanger device, respectively, by means of which the process gas can be tempered, before it enters the processing chamber…the tempering device 12 has a tempering chamber. Provision is made in the tempering chamber for at least one nozzle, which is connected to a storage container for a cryogenic medium in order to inject cryogenic medium into the tempering chamber in such a way that the process gas is cooled. Cryogenic medium can thus be supplied to the tempering chamber via the nozzle. The process gas and thus the component to be produced in the processing chamber, can thus be cooled in this manner.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Yoshimura, Myerberg, Jaffe, and Khajepour to incorporate the teachings of Fieret to include that the material auxiliary to the build comprises a cryogenic material and the cooling source includes a nozzle. Doing so would cool the processing gas and the component to be produced in the processing chamber ([0019]-[0021]).
Claims 21-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Myerberg and Khajepour.
Regarding claims 21-23, Yoshimura teaches (Figs. 1 and 7) a temperature control system for controlling the temperature of a build during its fabrication in an additive manufacturing system (three-dimensional deposition device 1), the temperature control system comprising a secondary heat source (heating head 31; [0083] “The heating head 31 heats the base unit 100, the formed layer on the base unit 100, the melted powder P, or the like. As illustrated in FIGS. 1 and 7, the heating head 31 is disposed adjacent to the deposition head 12 and selectively heats an upstream part (a part before processed) of an area to be processed by the deposition head 12 or a downstream part (a part after processed) of an area to be processed by the deposition head 12 thereof.”) separate from any heat source (deposition head 12) associated with the additive manufacturing system ([0069] “The deposition head 12 injects a powder material toward the base unit 100 , irradiates the powder material injected onto the base unit with a laser beam to melt the powder, and solidifies the melted powder on the base unit 100 to form a formed layer.” As seen in FIG. 7 the secondary heat source, heating head 31, is separate from heat source associated with the additive manufacturing system, deposition head 12), a means for positioning (heating position adjustment mechanism 504) the secondary heat source relative to the build ([0084] “The heating head 31 includes a light source unit 502 and a heating position adjustment mechanism 504”), and that the secondary heat source (heating head 1) comprises a laser beam (laser beam 162) ([0083] “The heating head 31 heats the base unit 100 , the formed layer, the melted powder P (a molten body A), the solid body B, and the like by emitting a laser beam 162 thereto.”).
Yoshimura does not teach a cooling source, means for positioning the cooling source relative to the build, a melt pool sensor configured to provide information regarding temperature of a melt pool of the build, that the cooling source cools the build by one of forced convection, spray cooling, and via a 
Myerberg teaches (Fig. 1) an additive manufacturing system (system 100) comprising a cooling source (nozzle 110) ([0078]), means for positioning (robotics 108) the cooling source relative to the build (object 112) comprising a robotic system, that the robotic system comprises a nozzle (110) ([0073]), and that the cooling source cools the build via material auxiliary to the build ([0078]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yoshimura to incorporate the teachings of Myerberg to include a cooling source, means for positioning the cooling source relative to the build comprising a robotic system, that the robotic system further comprises a nozzle, and that the cooling source cools the build via one of forced convection, spray cooling, and via a material auxiliary to the build. Doing so facilitates extended bridging, larger overhangs, or other structures that might otherwise require support structures during fabrication ([0078]).
Khajepour further teaches (Fig. 1) an additive manufacturing system (system 100) comprising a melt pool sensor (thermal monitoring system/camera module 7) configured to provide information regarding temperature of a melt pool of the build ([0121]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Yoshimura and Myerberg to incorporate the teachings of Khajepour to include a melt pool sensor configured to provide information regarding temperature of a melt pool of the build. Doing so enables real-time monitoring of the microstructural and geometrical properties of the object being manufactured ([0004]).
Regarding claim 27, the combination of Yoshimura, Myerberg, and Khajepour teaches all of the elements of the current invention as claimed above.
The build plate 114 may include a temperature control system for maintaining or adjusting a temperature of at least a portion of the build plate 114. The temperature control system may be wholly or partially embedded within the build plate 114. The temperature control system may include without limitation one or more of a heater, coolant, a fan, a blower, or the like.”) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Yoshimura, Myerberg, and Khajepour to further incorporate the teachings of Myerberg to include a heating and/or cooling active base plate applied to a substrate or previously built area of the build. Doing so would improve adhesion and the quality of the fabricated object ([0086] “This may, for example, improve adhesion, prevent thermally induced deformation or failure, and facilitate relaxation of stresses within the fabricated object”).

Response to Arguments
Applicant’s arguments filed on 8/4/2021 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes Applicant generically argued against the combination of prior art, but this was not specific to the rejection as currently made. As such, while considered, arguments do not overcome or fully apply to the rejections as made and are thus moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763